                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DAWN RIDDLE, Individually and on behalf     )
of K.R., M.R. and J.R., Minor Children, and )
MATT RIDDLE Individually and on behalf of   )
K.R., M.R. and J.R., Minor Children,        )
                                            )
                           Plaintiffs,      )
                                            )
                        v.                  )          1:19-cv-01263-RLY-TAB
                                            )
NICOLE M. RYAN, Individually and while      )
acting under color of state law,            )
SYED J. KHAN, Individually and while acting )
under color of state law,                   )
CHRISTOPHER H. SCRUTON, Individually )
and while acting under color of state law,  )
RETA K. BOWEN, Individually and while       )
acting under color of state law,            )
CHAITANYA CHEKKILLA, Individually           )
and while acting under color of state law,  )
                                            )
                           Defendants.      )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      The Magistrate Judge issued a Report and Recommendation recommending that

the court grant Plaintiffs’ Motion for Remand and deny Defendants’ Motion to Amend

Notice of Removal. Neither party objects. Accordingly, the court ADOPTS the

Magistrate Judge’s Report and Recommendation. Plaintiffs’ Motion for Remand (Filing

No. 19) is GRANTED and Defendants’ Motion to Amend Notice of Removal (Filing

No. 20) is DENIED. This case is hereby REMANDED to the Tipton Circuit Court.

SO ORDERED this 2nd day of December 2019.



Distributed Electronically to Registered Counsel of Record.
                                            1
